IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 119 WM 2018
                                            :
                    Respondent              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
LONNIE DUSTIN HAGGERTY,                     :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Petition for Appointment of Counsel are

DENIED.